 

Exhibit 10.1

 

ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST

(PROJECT HOLLYWOOD LLC) AND WAIVER

 

THIS ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST AND WAIVER (“Assignment”)
is made as of August 28, 2012, by HOLLYWOOD MEDIA CORP., a Florida corporation
(“Assignor”), in favor of BASELINE HOLDINGS LLC, a Delaware limited liability
company (“Assignee”).

 

RECITALS:

 

A.           PROJECT HOLLYWOOD LLC, a Delaware limited liability company (the
“Company”) is a limited liability company formed and existing under the Delaware
Limited Liability Company Act, 6 Del. C. § 18-101 et seq. Pursuant to the
Amended and Restated Limited Liability Company Agreement of the Company dated as
of December 1, 2011 (the “Company LLC Agreement”), Assignor is the owner of a
membership interest in the Company and, as a “Class A Member” of the Company,
holds 125 “Class A Units” of membership interest, each as defined in the Company
LLC Agreement.

 

B.           Assignor desires to assign to Assignee 100% of Assignor's
membership interest in the Company, including without limitation (i) all capital
of Assignor in the Company, (ii) all rights of Assignor to distributions and
other payments under the Company LLC Agreement, and (iii) all rights, powers and
privileges of Assignor as holder of the above-referenced Class A Units and
otherwise under the Company LLC Agreement (collectively, the “Membership
Interest”).

 

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
covenants set forth in this Assignment, and of other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Assignor
and Assignee agree as follows:

 

1. Assignment of Interest.

 

1.1           The Assignor owns, beneficially and of record, the Membership
Interest free and clear of any lien or encumbrance (other than any lien or
encumbrance imposed by the Company LLC Agreement). The Assignor has full power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder and thereunder. The Assignor has duly executed and
delivered this Agreement, which constitutes a valid and legally binding
obligation of the Assignor, enforceable in accordance with its terms and
conditions

 

1.2           For consideration consisting of One Million Eight Hundred Thousand
Dollars ($1,800,000), payable as set forth on Schedule A (the “Purchase Price”),
the receipt and sufficiency of which is hereby acknowledged, Assignor hereby
absolutely and unconditionally assigns, transfers, conveys and delivers all of
Assignor’s Membership Interest to Assignee, free and clear of any lien or
encumbrance effective on August 28, 2012. Assignee hereby accepts the foregoing
assignment of the Membership Interest and hereby assumes and agrees to be bound
by all of the obligations and liabilities of Assignor with respect to the
Membership Interest that arise out of or relate to events occurring on or after
the date hereof.

 

 

2

 

2. Withdrawal and Admission. By reason of the assignment of the Membership
Interest effected pursuant to Section 1 above, (i) Assignee is hereby entitled
to exercise all rights, powers and privileges and is hereby obligated to perform
all of the duties and obligations which may hereinafter exist with respect to
the Membership Interest and (ii) Assignor hereby fully and completely withdraws
as a Member of the Company and Assignor shall not have any further rights,
powers, privileges, duties and/or obligations with respect to the Membership
Interest or any interest whatsoever in the Company or the business of the
Company. The Company shall not dissolve as a result of the foregoing withdrawal
(or any other event described in this Assignment); on the contrary, the business
of the Company shall continue without any break or interruption in continuity.
Assignor, Assignee and the Company hereby waive any right under the Company LLC
Agreement to advance notice of the purchase of the Membership Interest as
described herein or to participate in such purchase except as described herein,
and the Company hereby consents to the purchase of the Membership Interest as
described herein.

 

3. Release and Waiver

 

3.1           The Assignor hereby acknowledges and agrees that the Purchase
Price constitutes the entire and full amount to which such Assignor is entitled
in respect of its Membership Interest pursuant to the terms of this Agreement or
otherwise. The Assignor hereby waives any claim or right that it may have to
receive any amount greater than or in addition to the Purchase Price, whether
pursuant to the Company LLC Agreement or otherwise.

 

3.2           For and in consideration of the Purchase Price and other valuable
consideration, the Assignor, on behalf of itself, and its successors and
assigns, and all persons claiming by, or through it, jointly and severally (the
“Related Persons”), hereby unconditionally, irrevocably and forever: (i) waives
any claims that it or any Related Person has or may have in the future against
the Assignee, the Company and their respective Affiliates, directors, officers,
members, managers, shareholders, successors, predecessors, assigns, principals,
employees, agents, attorneys and representatives (collectively, the “Released
Parties”) with respect to any matter relating to or arising out of any matter
related to Assignor’s interest in the Company and/or status as a member of the
Company; and (ii) releases, discharges and agrees to indemnify and hold harmless
the Released Parties from any and all claims, demands, proceedings, agreements
(express or implied) obligations, liabilities and causes of action whatsoever,
whether known or unknown, whether arising under common law, in equity or under
statute, which the Assignor or any Related Persons now has, has ever had or may
hereafter have against the Released Parties relating to or arising out of any
matter related to Assignor’s interest in the Company and/or status as a member
of the Company

 

3.3           The Assignor hereby agrees that this Agreement shall be binding on
the Assignor, all Related Persons, and all persons claiming any right, benefit,
or interest with respect to the Assignor’s Membership Interest and shall inure
to the benefit of the Released Parties and their successors and assigns.

 

4.            Miscellaneous.

 

4.1 The obligations of the parties hereto shall be continuing, absolute and
unconditional and shall remain in full force and effect.

 

 

3

 

4.2 Promptly upon request of any other party, each party hereto shall each
execute and deliver such further assurances and take such further actions as may
be reasonably required or appropriate to perfect the assignment and assumption
of the Membership Interest and otherwise carry out the intent and purpose of
this Assignment.

 

4.3 This Assignment shall be binding upon and inure to the benefit of Assignor,
Assignee and their respective successors and assigns.

 

4.4 Any controversy or claim arising out of or relating to this Assignment, or
the breach thereof, shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, or any
successor thereof, and judgment upon the award rendered by the Arbitrators may
be entered in any Court having jurisdiction thereof. Venue of the arbitration
shall in Palm Beach County, Florida. Any controversy or claim shall be submitted
to three arbitrators selected from the panels of the Arbitrators of the American
Arbitration Association. Each party shall bear the costs of its own counsel and
presentation of evidence, and each party shall share equally the cost of such
arbitration proceeding. Any award made hereunder may be docketed in a court of
competent jurisdiction in Palm Beach County, Florida, and all parties hereby
consent to the personal jurisdiction of such court for purposes of the
enforcement of the arbitration award.

 

4.5 This Assignment may be executed in any number of counterparts which, when
taken together, shall constitute a single binding instrument. Execution and
delivery of this Assignment by facsimile, or by e-mail in the form of a scanned
attachment, shall be sufficient for all purposes and shall be binding on any
person who so executes.

 

5. Interpretation.

 

5.1 This Assignment shall be governed by and construed in accordance with the
laws of the State of Delaware (without reference to conflict of laws
principles).

 

5.2 Captions, numbering and headings of Sections in this Assignment are for
convenience of reference only and shall not be considered in the interpretation
of this Assignment.

 

5.3 Whenever required by the context, the singular shall include the plural, the
neuter gender shall include the male gender and female gender, and vice versa.

 

5.4 No modification of this Assignment shall be valid or effective unless the
same is in writing and signed by the parties hereto. No purported waiver of any
of the provisions of this Assignment shall be valid or effective unless the same
is in writing and signed by the party against whom it is sought to be enforced.

 

[signatures appear on following page]

 

 

 

 

IN WITNESS WHEREOF, Assignor, Assignee, and the Company have executed this
Assignment as of the date first above written.

 

  ASSIGNOR:       HOLLYWOOD MEDIA CORP.,   a Florida corporation         By :
/s/ Robert D. Epstein     Robert D. Epstein     Chairman, Special Committee of
Directors, on behalf
of Special Committee, as Authorized
Representative of Hollywood Media Corp.         ASSIGNEE:       BASELINE
HOLDINGS LLC,   a Delaware limited liability company         By: /s/ Mitchell
Rubenstein     Mitchell Rubenstein, member         By: /s/ Laurie S. Silvers    
Laurie S. Silvers, member         THE COMPANY:         PROJECT HOLLYWOOD LLC,  
a Delaware limited liability company   (solely as to Section 2)         By:
Baseline Holdings LLC, Managing Member             By: /s/ Mitchell Rubenstein  
    Name: Mitchell Rubenstein       Title:   Managing Member         /s/
Mitchell Rubenstein   Mitchell Rubenstein   (solely as to Section 2(i) of
attached Schedule A)       /s/ Laurie S. Silvers   Laurie S. Silvers   (solely
as to Section 2(ii) of attached Schedule A)

 

Signature Page - Assignment from Hollywood Media Corp. to Baseline Holdings LLC

 



 

 

 

SCHEDULE A

 

The Purchase Price shall be paid as follows:

 

1.$1,230,500 in cash by Assignee to Assignor within two (2) business days
following the date hereof;

 

2.$569,500 as follows:

 

i.Mitchell Rubenstein, an equity holder of Assignee, hereby waives his right to
receive any principal and interest received after the date of this Agreement by
Assignor on account of the Second Lien Credit, Security and Pledge Agreement,
dated as of December 15, 2010, pursuant to which Key Brand Entertainment Inc. is
obligated to pay to Assignor $8,500,000 of principal plus interest (the “Theatre
Direct Credit Agreement”) (as of the date hereof, Mr. Rubenstein has the right
to receive 4.76% of the principal, or $404,600, and interest on account of the
Theatre Direct Credit Agreement); and

 

ii.Laurie S. Silvers, an equity holder of Assignee, hereby waives her right to
receive any principal and interest received after the date of this Agreement by
Assignor on account of the Theatre Direct Credit Agreement (as of the date
hereof, Ms. Silvers has the right to receive 1.94% of the principal, or
$164,900, and interest on account of the Theatre Direct Credit Agreement).

 

 

